               Case 2:20-cv-06458 Document 1 Filed 12/23/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 Selena Christian, individually and on behalf of all      C.A. No.
 others similarly situated,
                                      Plaintiff,
                                                          CLASS ACTION COMPLAINT

                                                          JURY TRIAL DEMANDED




        -v.-
 Midland Credit Management, Inc., Midland
 Funding LLC and John Does 1-25.

                                       Defendant(s).

       Plaintiff Selena Christian (hereinafter, “Plaintiff”), brings this Class Action Complaint by

and through her attorneys, Garibian Law Offices, P.C. against Defendant Midland Credit

Management, Inc. (hereinafter “Defendant MCM”) and Defendant Midland Funding LLC

(hereinafter “Defendant Midland Funding”) individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.       Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

concerned that "abusive debt collection practices contribute to the number of personal bankruptcies,

to material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective

                                                   1
             Case 2:20-cv-06458 Document 1 Filed 12/23/20 Page 2 of 10




collection of debts" does not require "misrepresentation or other abusive debt collection practices."

15 U.S.C. §§ 1692(b) & (c).

       2.      Congress explained that the purpose of the FDCPA was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged." 15 U.S.C § 1692(e). “After

determining that the existing consumer protection laws ·were inadequate.” Id. § 1692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

FDCPA. Id. § 1692k.

                                    JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this action

pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where a substantial part of the events or omissions giving rise to the claim occurred.

                                       NATURE OF THE ACTION

       5.      Plaintiff brings this class action on behalf of a class of Pennsylvania consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

       6.      Plaintiff is seeking damages and declaratory relief.




                                                   2
             Case 2:20-cv-06458 Document 1 Filed 12/23/20 Page 3 of 10




                                               PARTIES

       7.     Plaintiff is a resident of the Commonwealth of Pennsylvania, County of Philadelphia

at 4510 N Broad St., Philadelphia, Pennsylvania 19140.

       8.     Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and as used in the FDCPA. MCM can be served upon its registered agent,

   Corporation Service Company, 80 State Street, Albany, NY 12207

       9.     Upon information and belief, Defendant MCM is a company that uses the mail,

   telephone, and facsimile and regularly engages in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.

       10.    Defendant Midland Funding is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and as used in the FDCPA. Midland Funding can be served upon its registered

   agent, Corporation Service Company, at 80 State Street, Albany, NY 12207.

       11.    Defendant Midland Funding is engaged in the business of acquiring, or claiming to

   acquire, delinquent debts and collecting them, both directly and through collection agencies. It

   is a “debt collector” as defined by the FDCPA, 15 U.S.C. §1692a(6).

       12.    Upon information and belief, Defendant Midland Funding is a company that uses the

   mail, telephone, and facsimile and regularly engages in business the principal purpose of which

   is to attempt to collect debts alleged to be due another.

       13.    All acts of Defendant MCM with respect to the collection of this account were

   conducted as authorized agent for Defendant Midland Funding.

       13.    John Does 1-25, are fictitious names of individuals and businesses alleged for the

   purpose of substituting names of Defendants whose identities will be disclosed in discovery and

   should be made parties to this action.



                                                  3
               Case 2:20-cv-06458 Document 1 Filed 12/23/20 Page 4 of 10




                                         CLASS ALLEGATIONS

       14.      Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       15.      The Class consists of:

                a. All individuals with addresses in the Commonwealth of Pennsylvania;

                b. Individuals to whom Defendant MCM sent a collection letter on behalf of

                   Defendant Midland Funding;

                c. Where the letter was attempting to collect a consumer debt which was past the

                   statute of limitation for filing suit thereon;

                d. Where the letter did not disclose that if a payment is made with an

                   acknowledgement of the debt, it could restart the statute of limitations;

                e. Which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

       16.      The identities of all class members are readily ascertainable from the records of

   Defendants and those companies and entities on whose behalf they attempt to collect and/or

   have purchased debts.

       17.      Excluded from the Plaintiff Class are the Defendants and all officers, members,

   partners, managers, directors and employees of the Defendants and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

       18.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendants' written communications to consumers, in the forms attached as



                                                   4
         Case 2:20-cv-06458 Document 1 Filed 12/23/20 Page 5 of 10




Exhibit A, violate 15 U.S.C. §§ 1692e, 1692f.

   19.     Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither Plaintiff nor her

attorneys have any interests, which might cause them not to vigorously pursue this action.

   20.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: Plaintiff is informed and believes, and on that basis alleges, that the

               Plaintiff Class defined above is so numerous that joinder of all members would

               be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendants’ written communications to consumers, in the forms

               attached as Exhibit A violate 15 USC §§1692e, 1692f.

           c. Typicality: Plaintiff’s claims are typical of the claims of the class members.

               Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: Plaintiff will fairly and adequately protect the interests of the class

               members insofar as Plaintiff has no interests that are adverse to the absent class

               members. Plaintiff is committed to vigorously litigating this matter. Plaintiff has



                                               5
          Case 2:20-cv-06458 Document 1 Filed 12/23/20 Page 6 of 10




               also retained counsel experienced in handling consumer lawsuits, complex legal

               issues, and class actions. Neither Plaintiff nor her counsel have any interests

               which might cause them not to vigorously pursue the instant class action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   21.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   22.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                               FACTUAL ALLEGATIONS

   23.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   24.     Some time prior to August 5, 2020, an obligation was allegedly incurred to Credit

One Bank, N.A. by Plaintiff.

   25.     The Credit One Bank, N.A. obligation arose out of transactions in which money,



                                              6
         Case 2:20-cv-06458 Document 1 Filed 12/23/20 Page 7 of 10




property, insurance or services which are the subject of the transactions were primarily for

personal, family or household purposes, specifically telecommunication services i.e., personal

cellphone service.

   26.       The alleged Credit One Bank, N.A. obligation is a “debt” as defined by 15 U.S.C.

§1692a(5).

   27.       Credit One Bank, N.A. is a “creditor” as defined by 15 U.S.C. §1692a(4).

   28.       Credit One Bank, N.A. purportedly sold the alleged debt to Defendant Midland

Funding, a debt collector, who contracted Defendant MCM to collect the alleged debt.

   29.       Defendant MCM and Defendant Midland Funding collect and attempt to collect

debts incurred or alleged to have been incurred for personal, family or household purposes on

behalf of creditors using the United States Postal Services, telephone and internet.

                        Violation I – August 5, 2020 Collection Letter

   30.       On or about August 5, 2020, Defendant MCM sent Plaintiff a collection letter on

behalf of Defendant Midland Funding (the “Letter”) regarding the alleged debt currently owed

to Defendant Credit One Bank, N.A. See Exhibit A.

   31.       The Letter states:

             “The law limits how long you can be sued on a debt. Because of the age of your

             debt, we will not sue you for it. If you do not pay the debt, we may report it to the

             credit reporting agencies as unpaid.”

   32.       In the Letter, Defendants failed to inform the consumer that making a partial

payment with an acknowledgement of the debt will restart the statute of limitations for a

lawsuit to occur.

   33.       The letter contains an invitation for Plaintiff to call and make payments.



                                               7
         Case 2:20-cv-06458 Document 1 Filed 12/23/20 Page 8 of 10




   34.       However, the letter fails to inform the consumer of the true ramifications of making

a payment.

   35.       The Defendants’ omission could likely lead to Plaintiff making a partial payment

and thereby unknowingly cause her to restart the statute of limitations.

   36.       As a result of Defendants’ deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.

                                          COUNT I

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692e et seq.

   37.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

   38.       Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §1692e.

   39.       Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

   40.       Defendants violated said section as follows:

             a.     by omitting material information creating a false and misleading

   representation of the status of the debt in violation of §1692e(10); and

             b.     by falsely representing the character, amount or legal status of the debt in

   violation of §1692e(2)(A);

   43.       By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages,

   costs and attorney’s fees.




                                               8
          Case 2:20-cv-06458 Document 1 Filed 12/23/20 Page 9 of 10




                                            COUNT II

       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §1692f et seq.

    41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

    42.     Defendants’ debt collection efforts attempted and/or directed towards Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

    43.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

    44.     Defendants violated this section by omitting material information that gave

Plaintiff a false understanding of the proper legal status of the debt and the ramifications of

specific actions.

    45.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.

                                   DEMAND FOR TRIAL BY JURY

    46.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.




                                               9
            Case 2:20-cv-06458 Document 1 Filed 12/23/20 Page 10 of 10




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Selena Christian, individually and on behalf of all others

similarly situated, demands judgment from Defendants MCM and Defendant Midland Funding as

follows:

       1.      Declaring that this action is properly maintainable as a class action and certifying

   Plaintiff as Class representative, and Antranig Garibian, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.

Dated: December 23, 2020                     GARIBIAN LAW OFFICES, P.C.




                                             By: Antranig Garibian, Esq. (PA Bar No. 94538)
                                             1800 JFK Blvd., Suite 300
                                             Philadelphia, PA 19103
                                             Phone: (215) 326-9179
                                             ag@garibianlaw.com
                                             Attorneys For Plaintiff




                                                10
